                      Case 2:17-cr-00063-JCM-NJK Document 62 Filed 03/01/21 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:17-CR-63 JCM (NJK)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     JOSIAH N. NTEKUME,
               11                                        Defendant(s).
               12
               13            Presently before the court is defendant Josiah Ntekume’s request for appointment of
               14     counsel to pursue compassionate release. (ECF No. 60). Defendant’s request is contained
               15     within his pro se motion for compassionate release. (Id.).
               16            General Order 2020-06 appoints the Federal Public Defender’s office (“FPD”) “to
               17     represent a defendant if that defendant files a pro se section 3582(c)(1)(A) motion directly with
               18     this Court pursuant to section 603(b) of the FIRST STEP Act. General Order 2020-06 provides
               19     that “[i]f FPD has a prohibitive conflict and may not represent an individual defendant seeking
               20     compassionate release where FPD determines the motion would not be frivolous, FPD will file a
               21     motion requesting that CJA counsel be appointed according to the regular procedures of the
               22     District of Nevada for the appointment of counsel.” Id.
               23            Accordingly,
               24            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the FPD is appointed to
               25     review and supplement defendant’s motion for compassionate release.
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:17-cr-00063-JCM-NJK Document 62 Filed 03/01/21 Page 2 of 2



                1            IT IS FURTHER ORDERED that if the FPD has a prohibitive conflict of interest, the
                2     FPD shall file a motion requesting CJA counsel be appointed.
                3            DATED March 1, 2021.
                4                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
